Title: To George Washington from Henry Knox, 1 January 1792
From: Knox, Henry
To: Washington, George



War Department, 1st January 1792

The Secretary of War, having in obedience to the orders of the President of the United States, taken into consideration the Memorial of the Inhabitants of the frontier Counties of the Commonwealth of Pennsylvania, to the Governor thereof, dated the 21st ultimo; together with the Letter of the Governor thereon—respectfully Reports.
That in the present case it is unfortunate, and it may be

equally or more so in others which may arise, that the United States are destitute of a general militia Law. The frontiers require protection, and ought to have it amply imparted to them in the present moment. But no other expedient presents itself in this exigence, but requesting the Executives of the States that have exposed Counties to call out such numbers of Militia as may afford the necessary aid. If the Militia so to be called out should be for a short period, a considerable portion of the time would be wasted in repairing to, and returning from the places to be defended—unless all should be taken from the frontier parts, which would be unequal and oppressive.
It would seem therefore most proper then that the Militia to be called out at the general expense, should be for a period of six months unless discharged sooner, if circumstances should permit—That the existence of these circumstances would depend upon the dispatch that regular troops should be raised and marched to the frontiers, and upon other considerations at the time of their arrival relative to the enemy.
That the following arrangement seems necessary for the frontiers of Pennsylvania.
1st That in addition to the detachment of regular troops now on their march to Fort Pitt, and the Scouts permitted to the Counties of Westmoreland, Washington and Alleghany—that it might be proper to add, if the Governor should judge the measure essential, such a number of Scouts for the County of Fayette, as he may deem proper not exceeding the proportion to the other before mentioned Counties, their relative situations being duly considered.
2dly That the Governor be further allowed, if he judges the measure expedient and essentially necessary, to organize and call into service for a period of six months, a certain number of militia at the expense of the General government, in the same manner as the Governor of Virginia has called into service Militia for the protection of the frontiers of said State.
That these Militia be paid and subsisted at the expense of the United States, under such regulations as the Secretary of War shall direct, in order to prevent irregularities.
That the number so to be called into service, be such as may be equal on an average to about one Company for each of the frontier Counties, so as to correspond as nearly as may be to the defensive protection of Virginia.The encreased pay however cannot

be allowed, unless by a special Act of Congress—And no good reasons exist for urging an higher pay for mere militia than for the regular troops—Indeed as the latter have Clothing allowed, and the former none, it would appear reasonable that the Militia employed under the General government should have an allowance for this object—But in order thereto, it would be necessary that Congress should first make a law for the purpose. Should they think proper so to do, the monthly cost of clothing for a regular soldier might be added to the pay of the militia, which would encrease it nearly to five Dollars pr month, which perhaps is fully sufficient for any species of militia, excepting the Scouts.
It is presumed that Governor St Clair will make an arrangement for the protection of the french settlement at Gallipolis—The settlement at Marietta will be protected by a Company of Regular troops. All which is humbly submitted to the President of the United States

H KnoxSecy of War

